DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 16-27 and 29 are allowed.
The following is an examiner’s statement of reasons for allowance:
With respect to claims 16-23 and 29, the prior art fails to show or suggest an optical system comprising every element as claimed wherein:
the optical component is in the beam path of the laterally deflecting beam path of the beam deflection unit and is embodied in such a way that a back-reflection of the optical component has a different configuration in terms of its longitudinal location along the beam path depending on the lateral position of the deflected beam path; and
an evaluation unit which is embodied in such a way that a value of the lateral position or angle deflection of the beam deflection unit is determined on the basis of a longitudinal location of the back-reflection at the optical component determined by the OCT measuring device, wherein the evaluation unit is additionally configured to determine a profile of a test object based on an OCT measurement, which test object is optically measured by the OCT measuring device at the same time as the optical component.

With respect to claims 24-27, the prior art of record fails to show or suggest a method for determining a value of a lateral position or angle deflection of a beam deflection unit and a profile of a test object comprising each step as claimed wherein the profile of the test object is determined using the same OCT measurement used for ascertaining the at least one longitudinal location.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Rollins et al (US 2003/0137669) show an OCT with an optical component (“beam former 160” in Fig 8B that has different longitudinal dimensions in the lateral direction, but does not show any back-reflection from it).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hwa Andrew S Lee whose telephone number is (571)272-2419.  The examiner can normally be reached on Mon-Fri 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Hwa Andrew Lee/Primary Examiner, Art Unit 2886